DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-12, 16-17, and 21-26 are currently pending and are addressed below. 

Response to Amendments
	The amendment filed on August 4th, 2022 has been considered and entered. Accordingly, claims 1, 4, 11-12, and 16 have been amended. Claims 13-15 and 18-20 have been cancelled. Claims 21-26 have been newly added. 

Response to Arguments
The previous rejection of claims 18-20 under 35 USC 112(b) have been overcome due to the applicant’s amendments. 
The previous rejections of claims 4-17 and 18-20 have under 35 USC 112(b) have been overcome due to the applicant’s amendments. 
Applicants arguments with respect to claims 1-12, 16-17, and 21-26 have been in considered but are moot in view of newly formulated grounds of rejections necessitated by the applicant’s amendments. However, at least one argument remains relevant to the current rejection. Applicant argues (Amend. 18) Lessels teaches away from the use of drones. 
With respect to claim 1, the applicant asserts on pages 7-8 of the remarks that the Lessels reference teaches away from “a combination…with references to drones” because "Lessels expressly denigrates the use of drones and thus teaches away from a combination of its teaching with references to drones”. However, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2145, section D.  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Here, Lessels is used to teach that the ground vehicle contains a storage compartment, as discussed in page 7 in the remarks. Furthermore, the applicant admits on page 8 that Lessels mentions one “solution being explored for delivery includes using aerial delivery drones”. Accordingly, the applicants’ arguments are not persuasive and Lessels could be used in a combination with reference to using drones to facilitate deliveries. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Lessels (US 20200174494 A1) (“Lessels”) in view of Grenier (US 10249200 B1) (“Grenier”).
With respect to claim 1, Wallach teaches a system comprising: a first vehicle comprising a first body, a first processor unit disposed within the first body, a first motor disposed within the first body, a first digital camera having a field of view extending from at least a first surface of the first body, and a first transceiver disposed within the first body (Wallach FIG. 2 | Paragraph 17 “FIG. 2 is a block diagram of a navigator robot according to the present invention.” | Paragraph 37 “In one example implementation, sensor 202 is a camera that records optical images of the surrounding environment. In another implementation, sensor 202 comprises a set of cameras to provide stereo vision for obtaining more detailed and accurate information about the robot's environment. Other sensor options include, but are not limited to, radar, lidar, sonar and/or combinations thereof. The operation and configuration of such sensors will be familiar to those of ordinary skill in the art. Navigator 110 further comprises controller 204, power source and power supply system 206, transmitter 208, motor controller 210, motor 212 and wheels 214. Controller 204 comprises a processor or central processing unit (CPU) 216, a temporary storage or RAM 218, and a non-volatile storage 220. Information such as maps and task schedules are stored in non-volatile storage 220 which, in one implementation, is an EPROM or EEPROM”) 
a second ground vehicle comprising a second body, a second processor unit disposed within the second body, a second motor disposed within the second body, a second transceiver disposed within the first body, a fiducial extending from a second surface of the second body (FIG 4. | Paragraph 19 “FIG. 4 is a block diagram of a functional robot according to the present invention” | Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.” | Paragraph 86 “In a fourth embodiment of the invention, functional robots that are also capable of mapping, localization, planning and control are again used. In this embodiment, however, the functional robots carry one or more active or passive beacons along with themselves. The robots position the beacon(s) and then use their distances from the beacon(s) in order to triangulate their position.”)
 wherein the first processor unit is programmed with one or more sets of instructions that, when executed, cause the first vehicle to perform a method comprising:
generating a first set of instructions for causing the second vehicle to travel on a first course and at a first speed (Wallach Paragraph 70 “Navigator 110 directs functional robots 120 along the planned routes using the functional robots' control loops. As described above, in one embodiment, the control loop for moving and maneuvering robot 120 comprises power source and power supply system 402, motor controller 404, motor 406 and wheels 408. Control signals received from navigator 110 via receiver 302 direct motor controller 404. Controller 404 controls motor 406, which in turn drives wheels 408. The control loop may also comprise servos, actuators, transmitters and the like.”); 
transmitting, by the first transceiver, the first set of instructions to the second transceiver (Wallach Paragraph 39 “As depicted in FIG. 3, in one embodiment, controller 204 also controls the movement of functional robots 120 via transmitter 208. Controller 204 processes sensor input 201 received by sensor 202 to determine what task, movement or other function the functional robot(s) should undertake next. Transmitter 208 transmits appropriate control signals 209 to receiver 302 of functional robot 120.”)
capturing first imaging data by the first digital camera at a first time (Wallach Paragraph 51 “In one implementation, the mapping process includes three maps created from sensor data derived from a pair of stereo digital cameras mounted on navigator 110. The first map in this implementation is a temporary map (TM) of navigator's 110 immediate surroundings. In particular, the temporary map is a probabilistic 3D representation created from the last stereo pair of images of the immediately surrounding environment. The second map in this implementation is the current dynamic map (CDM). The CDM is a probabilistic 3D representation of the working environment and is created by iteratively incorporating information from successive temporary maps. The CDM in this implementation is updated every time the navigator moves. The third map in this implementation is the static perimeter map (PM). As described above, the PM is created as navigator 110 follows the outer perimeter of the environment.”); 
detecting at least a portion of the fiducial within the first imaging data (Wallach Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them”)
determining a position of the second vehicle and an orientation of the second vehicle at the first time based at least in part on the portion of the fiducial detected within the first imaging data (Wallach Paragraph 55 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained.” | Paragraph 56 “The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”); 
generating a second set of instructions for causing the second vehicle to travel on at least one of a second course or at a second speed and transmitting, by the first transceiver, the second set of instructions to the second transceiver at a second time, wherein the second time follows the first time (Wallach FIG. 5 | Paragraph 20 “FIG. 5 is a block diagram depicting a navigator as it maneuvers a functional robot around an obstacle.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process”).
Wallach, however, fails to explicitly disclose that the second ground vehicle contains a storage compartment. 
Lessels teaches that the second ground vehicle contains a storage compartment (Lessels FIG. 3 | Paragraph 93 “FIG. 3 is a three-dimensional model of an example embodiment child delivery vehicle 304. The child 304 has various compartments 344 a-d for various purposes, illustrating particular functions that can be performed by various embodiments. For example, a product delivery compartment 344 a can be used to deliver a product to a customer, whether private or commercial, at a customer location. In conjugate fashion, an article receiving compartment 344 b includes capacity for delivery of an article from a customer to the child 304, such as an item to be mailed, a product to be returned to a manufacture, an item requiring service by a manufacturer, laundry or dry cleaning to be cleaned by a service provider, etc. A commercial entity may place a product in the article receiving compartment 344 b for delivery to a customer, for example.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wallach so that the second ground vehicle includes a storage compartment, as taught by Lessels as disclosed above, in order to allow for increased delivery efficiency through the use of the second ground vehicle (Lessels Paragraph 6 “Described herein are embodiment systems and methods that solve the problems described above by significant increasing potential delivery efficiency, ”).
Wallach in view of Lessels fails to explicitly disclose that the first vehicle is an aerial vehicle. 
Grenier, however, teaches that the first vehicle is an aerial vehicle (Grenier FIG. 3 shows aerial vehicles). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach in view of Lessels so that the first vehicle is an aerial vehicle, as taught by Grenier as disclosed above, in order to ensure more accurate information for guiding the ground vehicle by using an aerial vehicle that can see the delivery area with less obstructions and viewing limitations (Grenier Col. 1 lines 24-29 “As a result, these cameras and sensors may have limitations in ability to provide data to the UAV that facilitates effective guidance of the UAV in some situations. As such, external delivery guidance may be helpful for obstacle avoidance and the successful delivery of the cargo.” | Col.2 lines 6-10 “This disclosure provides methods, apparatuses, and systems for providing delivery area guidance to an unmanned aerial vehicle (UAV) via one or more delivery area guidance vehicles”) and allows for a more robust delivery system (Grenier Col. 1 Lines 11-13 “However, the unmanned aerial vehicle (UAV) has great potential as an expedient and energy efficient vehicle for delivering goods to the consumer”).

With respect to claim 2, Wallach in view of Lessels in view of Greiner teach detecting at least the portion of the fiducial within the first imaging data comprises: 
detecting an obstruction within the first imaging data; and determining a position of the obstruction at the first time based at least in part on the first imaging data, wherein the second set of instructions is generated based at least in part on the position of the obstruction at the first time (Wallach Paragraph 48 “The iterative mapping process essentially comprises the steps of moving to a new position, collecting sensor data of the objects and obstacles in the immediately surrounding area, performing localization, and updating the dynamic map to incorporate information derived from the new sensor data. This process is computationally intensive and time consuming. As will be explained, however, consolidation of these mapping functions in navigator 110 reduces the time required for mapping to a fraction of the time that conventional systems require for mapping.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process.”).

With respect to claim 3, Wallach in view of Lessels in view of Greiner teach capturing second imaging data by the first digital camera at a third time, wherein the third time follows the second time; detecting at least the portion of the fiducial within the second imaging data; determining a position of the second vehicle and an orientation of the second vehicle at the third time based at least in part on the second imaging data (Wallach Paragraphs 55-56 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained. The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes”); 
generating a third set of instructions for causing the second vehicle to deliver at least one item from the storage compartment; and transmitting, by the first transceiver, the third set of instructions to the second transceiver at a fourth time, wherein the fourth time follows the third time (Lessels Paragraph 28 “The system also includes a processor module configured to provide a discharge schedule for the parent delivery vehicle according to one or more desired delivery times for the respective customer locations, wherein the parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, for transport of the plurality of child delivery vehicles to respective discharge locations according to the discharge schedule, and to discharge the plurality of child delivery vehicles at the respective discharge locations according to the discharge schedule. The processor module is also configured to provide the discharge schedule to schedule the parent delivery vehicle to discharge at least one of the child delivery vehicles at the respective discharge location a significant time period prior to the desired delivery time for the respective customer location.” | Paragraph 29 “The significant time period can be at least 15 minutes, at least 30 minutes, at least one hour, or at least three hours. The at least one of the discharge locations may be the same as the respective customer location” | Paragraph 86 “FIG. 1D also illustrates the hold instruction 131 being communicated via communication 126 from the network 130 to the child delivery vehicle. As described elsewhere herein, hold instructions can be received by a child delivery vehicle either before discharge, such as on the parent delivery vehicle 102 or in a distribution center, or after discharge, such as at a location 110′, even where the location 110′ may already be known to the child 104 a. Furthermore, hold instructions can be communicated to a child delivery vehicle non-wirelessly, via connection to an Ethernet cable, for example. Moreover, hold instructions may be communicated to a child delivery vehicle at any location. For example, additional hold instructions may be received at the customer location for holding for longer period of time at the customer location based on dynamic factors described elsewhere in this application. A hold instruction, or revised hold instruction, or other article delivery instructions, may be received at a child delivery vehicle during the navigation 116′, or while waiting at a hold or pickup location, or both.” | Paragraph 101 “FIG. 6 also illustrates two other aids that can be used for specification of hold or customer locations, including a location radio beacon 658 and a fiducial marker sign 660 that can be provided in the vicinity of the house 654. The fiducial marker sign 660 is a visual sign that can be recognized by the child delivery vehicle 104 a, using the camera 348 with onboard machine vision capability, for example. Other means for specifying a customer location or hold location can include a parent vehicle operator, or the remote operator 240 illustrated in FIG. 2, setting a heading and distance or path for the child delivery vehicle. For example, as described hereinabove, the remote operator 240 may use images provided by the camera 348 illustrated in FIG. 3 on a child delivery vehicle to mark a position to which the child vehicle should navigate. This can be a very efficient way to control child delivery vehicles remotely, because the remote operator 240 may operate different child delivery vehicles at different times to assist them in navigating before or after holding periods, for example” | Paragraph 128 “It will further be recognized, in view of the description herein, that each of a plurality of child delivery vehicles held and transported by a parent vehicle can be discharged, whether at the same discharge location or respective discharge locations. Each child vehicle can further execute a respective hold instruction at a respective hold location, following a respective discharging from the parent vehicle. Each child delivery vehicle can then navigate to a respective customer location for a respective article delivery, each respective customer location different from each respective hold location.”).

With respect to claim 21, Wallach in view of Lessels in view of Greiner teaches transporting, by a third vehicle, the second vehicle to a location within a vicinity of the position of the second vehicle at the second time (Lessels Paragraph 8 “The parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, at least until discharging one of the child vehicles. The parent is configured to transport the plurality of child delivery vehicles to at least one discharge location, and to discharge at least one of the plurality of child delivery vehicles at the at least one discharge location.” | Paragraph 28 “The system also includes a processor module configured to provide a discharge schedule for the parent delivery vehicle according to one or more desired delivery times for the respective customer locations, wherein the parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, for transport of the plurality of child delivery vehicles to respective discharge locations according to the discharge schedule, and to discharge the plurality of child delivery vehicles at the respective discharge locations according to the discharge schedule”).


Claim 4, 6-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Grenier (US 10249200 B1) (“Grenier”) in view of Jeffery (WO 2018035578 A1) (“Jeffery”) (Translation Attached).
	
	With respect to claim 4, Wallach teaches a method comprising: generating, by a first processor unit provided aboard a first vehicle in an area, a first set of instructions, wherein the first set of instructions are configured to cause a second vehicle to travel on a first course and at a first speed (Wallach Paragraph 70 “Navigator 110 directs functional robots 120 along the planned routes using the functional robots' control loops. As described above, in one embodiment, the control loop for moving and maneuvering robot 120 comprises power source and power supply system 402, motor controller 404, motor 406 and wheels 408. Control signals received from navigator 110 via receiver 302 direct motor controller 404. Controller 404 controls motor 406, which in turn drives wheels 408. The control loop may also comprise servos, actuators, transmitters and the like.”);
transmitting, by a first transceiver provided aboard the first vehicle, the first set of instructions to a second transceiver provided aboard the second vehicle (Wallach Paragraph 39 “As depicted in FIG. 3, in one embodiment, controller 204 also controls the movement of functional robots 120 via transmitter 208. Controller 204 processes sensor input 201 received by sensor 202 to determine what task, movement or other function the functional robot(s) should undertake next. Transmitter 208 transmits appropriate control signals 209 to receiver 302 of functional robot 120.”)
causing, by a second processor unit aboard the second vehicle, the second vehicle to travel on the first course and the first speed in response to executing the first set of instructions by the second processor unit (Wallach Paragraph 39 “As depicted in FIG. 3, in one embodiment, controller 204 also controls the movement of functional robots 120 via transmitter 208. Controller 204 processes sensor input 201 received by sensor 202 to determine what task, movement or other function the functional robot(s) should undertake next. Transmitter 208 transmits appropriate control signals 209 to receiver 302 of functional robot 120.”)
identifying, by the first processor unit, first data captured by at least one sensor in the area, wherein the first data was captured at a second time, and wherein the second time follows the first time; (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process
determining, by the first processor unit based at least in part on the first data, at least one of: a position of the second vehicle at the second time; a position of an obstruction at the second time; or an orientation of the second vehicle at the second time; (Wallach Paragraph 55 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained.” | Paragraph 56 “The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”; ¶ 71 “navigator 110 can see obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510”); 
generating, by the first processor unit, a second set of instructions based at least in part on at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time and transmitting, by the first transceiver, the second set of instructions to the second transceiver (Wallach FIG. 5 | Paragraph 20 “FIG. 5 is a block diagram depicting a navigator as it maneuvers a functional robot around an obstacle.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process”).
Wallach fails to explicitly disclose that the first vehicle is an aerial vehicle comprising: a body; the first transceiver; at least one motor coupled within the body, wherein the at least one motor is configured to cause at least one propeller to rotate at a speed within a predetermined speed range; and at least one power module for powering the motor.
Grenier, however, teaches that the first vehicle is an aerial vehicle comprising: a body, (Grenier FIG. 3 shows aerial vehicle with body”); the first processor unit (Grenier FIG. 3 shows aerial vehicle with processor); the first transceiver (Grenier FIG. 3 shows aerial vehicle with communication unit that contains a transceiver: See also Grenier Col. 9 Lines 28-56 ”); at least one motor coupled within the body, wherein the at least one motor is configured to cause at least one propeller to rotate and at least one power module for powering the motor (UAVs have motors and power system: See Grenier FIG. 3 Flight control module and at least Col 12 Lines 24-36 and Col 4 lines 6-12”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach so that the first vehicle is an aerial vehicle comprising: a body; the first transceiver; at least one motor coupled within the body, wherein the at least one motor is configured to cause at least one propeller to rotate; and at least one power module for powering the motor, as taught by Grenier as disclosed above, in order to ensure more accurate information for guiding the ground vehicle by using an aerial vehicle that can see the delivery area with less obstructions and viewing limitations (Grenier Col. 1 lines 24-29 “As a result, these cameras and sensors may have limitations in ability to provide data to the UAV that facilitates effective guidance of the UAV in some situations. As such, external delivery guidance may be helpful for obstacle avoidance and the successful delivery of the cargo.” | Col.2 lines 6-10 “This disclosure provides methods, apparatuses, and systems for providing delivery area guidance to an unmanned aerial vehicle (UAV) via one or more delivery area guidance vehicles”) and allows for a more robust delivery system (Grenier Col. 1 Lines 11-13 “However, the unmanned aerial vehicle (UAV) has great potential as an expedient and energy efficient vehicle for delivering goods to the consumer”).
Wallach in view of Ganesh fail to explicitly disclose that the aerial vehicle’s propellers rotate at a predetermined speed. 
Jeffery however, teaches that the aerial vehicle’s propellers rotate at a predetermined speed (Jeffery Paragraph 98 “Further functionality may be added to the map interface. For example, the map interface may be updated with real-time alerts as to the activity or behaviour of drones which are on delivery. For example, a real-time alert may be issued if a drone exceeds the speed limit. Preferably, there can be a tiered real-time alert for example, a real-time alert may issue if a drone exceeds the posted speed limit on a road by 10 km for a period of 10 seconds or alternatively, a real-time alert may issue if a driver exceeds the speed limit by 15 km at any time regardless of the length of exceeding the speed limit. Typically, the posted speed limit on roads is also obtained from the existing map provider.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach in view of Grenier so that the aerial vehicle’s propellers rotate at a predetermined speed, as taught by Jeffery, in order to ensure safe travels of the aerial vehicle and allow for time to adjust routes (Jeffery Paragraph 6 ”The present invention is directed to a system for delivery of items to a remote address, monitoring one or more delivery drone locations, which may at least partially overcome at least one of the abovementioned disadvantages or provide the consumer with a useful or commercial choice.”)

	With respect to claim 6, Wallach in view of Grenier in view of Jeffery teaches that the second set of instructions are configured to cause the second vehicle to at least one of: deliver an item; or travel on a second course or a second speed, in response to executing the second set of instructions by the second processor unit (Wallach Paragraph 71 “Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path”).

	With respect to claim 7, Wallach in view of Grenier in view of Jeffery teaches that the at least one sensor is provided aboard the first vehicle, wherein the at least one sensor comprises at least one imaging device (Wallach Paragraph 37 “In one example implementation, sensor 202 is a camera that records optical images of the surrounding environment.”), wherein the first data comprises imaging data captured by the at least one imaging device at the second time, and wherein generating the second set of instructions comprises: selecting at least one of the second course or the second speed based at least in part on the first data ( Wallach Paragraph 61 “FIG. 7 a is a flowchart illustrating the substeps that may be involved in one embodiment of the mapping and localization process 720 for navigator 110. At step 721, navigator 110 obtains sensor data from its immediate surroundings. In one embodiment, a pair of digital stereo cameras is used to obtain the sensor data. From the stereo image pair, a new temporary map (TM) is created in step 722 and aligned relative to the current dynamic map (CDM) (step 723).” | Paragraph 71 “Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).

	With respect to claim 8, Wallach in view of Grenier in view of Jeffery teaches that the second vehicle does not include any of an imaging device or a position sensor (Wallach Paragraph 33 “In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions”).

	With respect to claim 9, Wallach in view of Grenier in view of Jeffery teaches wherein determining the at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time comprises: detecting at least one visual marking on at least a portion of a fiducial extending from a body of the second vehicle within the imaging data, wherein the at least one visual marking is provided on a first surface of the fiducial, and wherein an orientation of the fiducial is fixed with respect to an orientation of the second vehicle (Wallach Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.”); determining the position of the second vehicle based at least in part on the at least one visual marking and determining the orientation of the second vehicle based at least in part on the at least one visual marking (Wallach Paragraphs 55-56 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained. The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”), wherein the at least one of the second course or the second speed is selected based on the position of the second vehicle and the orientation of the second vehicle (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”)

	With respect to claim 10, Wallach in view of Grenier in view of Jeffery teaches wherein determining the at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time comprises: 
generating a profile of one or more ground surfaces based at least in part on the first data, wherein the profile comprises: the position of the obstruction on the one or more ground surfaces or a location of at least one surface texture of the one or more ground surfaces (Wallach  Paragraph 65 “In step 731, navigator 110 gathers additional data such as the characteristics of the room or environment in which one or more of the functional robots are present (i.e., size, cleaning requirements, etc.) and the types of surfaces present in those rooms. In one embodiment, data is collected for each of the functional robots in the system.”) and 
wherein the at least one of the second course or the second speed is selected based on the profile (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”)
	
	With respect to claim 17, Wallach in view of Grenier in view of Jeffery teaches that the first set of instructions is transmitted from the first transceiver to the second transceiver according to at least one of: a Bluetooth protocol; a Wireless Fidelity protocol; a cellular network; a local area network; a wide area network; or a software-defined area network (Wallach Paragraph 40 “FIG. 1C is a schematic diagram illustrating a network in communication with a cloud-based scheduling server with a processor module that can communicate with embodiment systems for delivery scheduling”).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Grenier (US 10249200 B1) (“Grenier”) in view of Jeffery (WO 2018035578 A1) (“Jeffery”) (Translation Attached) further in view of Lessels (US 20200174494 A1) (“Lessels”).

With respect to claim 16, Wallach in view of Greiner in view of Jeffery fails to explicitly disclose transporting, by a third vehicle, the second vehicle to a location within a vicinity of the position of the second vehicle at the second time.
	Lessels, however, teaches transporting, by a third vehicle, the second vehicle to a location within a vicinity of the position of the second vehicle at the second time (Lessels Paragraph 8 “The parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, at least until discharging one of the child vehicles. The parent is configured to transport the plurality of child delivery vehicles to at least one discharge location, and to discharge at least one of the plurality of child delivery vehicles at the at least one discharge location.” | Paragraph 28 “The system also includes a processor module configured to provide a discharge schedule for the parent delivery vehicle according to one or more desired delivery times for the respective customer locations, wherein the parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, for transport of the plurality of child delivery vehicles to respective discharge locations according to the discharge schedule, and to discharge the plurality of child delivery vehicles at the respective discharge locations according to the discharge schedule”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach in view of Greiner in view of Jeffery to include transporting, by a third vehicle, the second vehicle to a location within a vicinity of the position of the second vehicle at the second time, as taught by Lessels as disclosed above, in order to allow for increased delivery efficiency (Lessels Paragraph 6 “Described herein are embodiment systems and methods that solve the problems described above by significant increasing potential delivery efficiency, ”).

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Grenier (US 10249200 B1) (“Grenier”) in view of Jeffery (WO 2018035578 A1) (“Jeffery”) (Translation Attached) further in view of Mudalige (US 20100256852 A1) (“Mudalige”).

With respect to claim 5, Wallach in view of Greiner in view of Jeffery fails to explicitly disclose receiving, by the first transceiver, the position of the second vehicle at the second time and the orientation of the second vehicle at the second time from the second transceiver, wherein the position and the orientation are determined by at least one sensor provided aboard the second vehicle.
Mudalige, however, teaches receiving, by the first transceiver, the position of the second vehicle at the second time and the orientation of the second vehicle at the second time from the second transceiver (Mudalige Paragraph 130 “All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle. Critical data can include the some or all of the following exemplary list: position, latitude, longitude, altitude, heading, speed, longitudinal and lateral acceleration, brake status, path history, travel plan, vehicle size, vehicle type, current operating mode (autonomous or manual), and other platoon control data”), wherein the position and the orientation are determined by at least one sensor provided aboard the second vehicle (Mudalige Paragraph 70 “FIG. 12 depicts vehicles utilizing exemplary methods to control vehicle operation, in accordance with the present disclosure. Vehicle 310, vehicle 320, and vehicle 330 are traveling in lane 300 defined by lane markers 305A and 305B. Vehicle 320 is utilizing a radar signal to determine a range to vehicle 310, useful, for example, in an ACC application, and vehicle 320 is additionally utilizing known methods to establish an estimated position within the lane and determine lane keeping boundaries 325A and 325B. Vehicle 330 is similarly monitoring a range to vehicle 320,”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wallach in view of Greiner in view of Jeffery to include receiving, by the first transceiver, the position of the second vehicle at the second time and the orientation of the second vehicle at the second time from the second transceiver, as taught by Mudalige as disclosed above, in order to ensure effective traveling of a fleet of vehicles in a roadway (Mudalige Paragraph 7 “A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon”).

With respect to claim 11, Wallach in view of Greiner in view of Jeffery teaches that the second vehicle has at least one sensor (Wallach Paragraph 33 “In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.”) and wherein the generating the second set of instructions comprises selecting at least one of the second course or the second speed based at least in part on the first data (Wallach Paragraph 71 “If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).
Wallach in view of Greiner in view of Jeffery, however, fails to explicitly disclose that the sensor comprises at least one of a speedometer, an accelerometer, an inclinometer, a gyroscope, a magnetometer, a compass, an imaging device, a ranging sensor or an acoustic sensor.
Mudalige, however, teaches that the sensor comprises at least one of a speedometer, an accelerometer, an inclinometer, a gyroscope, a magnetometer, a compass, an imaging device, a ranging sensor or an acoustic sensor (Mudalige Paragraph 70 “FIG. 12 depicts vehicles utilizing exemplary methods to control vehicle operation, in accordance with the present disclosure. Vehicle 310, vehicle 320, and vehicle 330 are traveling in lane 300 defined by lane markers 305A and 305B. Vehicle 320 is utilizing a radar signal to determine a range to vehicle 310, useful, for example, in an ACC application, and vehicle 320 is additionally utilizing known methods to establish an estimated position within the lane and determine lane keeping boundaries 325A and 325B. Vehicle 330 is similarly monitoring a range to vehicle 320,”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach in view of Greiner in view of Jeffery to include that the second vehicle sensor comprises at least one of a speedometer, an accelerometer, an inclinometer, a gyroscope, a magnetometer, a compass, an imaging device, a ranging sensor or an acoustic sensor, as taught by Mudalige as disclosed above, in order to ensure effective and safe traveling of a fleet of vehicles in a roadway (Mudalige Paragraph 7 “A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon”).

With respect to claim 12, Wallach in view of Grenier in view of Jeffery in view of Mudalige teaches wherein determining the at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time comprises: 
generating a profile of one or more ground surfaces based at least in part on the first data, wherein the profile comprises: the position of the obstruction on the one or more ground surfaces or a location of at least one surface texture of the one or more ground surfaces (Wallach  Paragraph 65 “In step 731, navigator 110 gathers additional data such as the characteristics of the room or environment in which one or more of the functional robots are present (i.e., size, cleaning requirements, etc.) and the types of surfaces present in those rooms. In one embodiment, data is collected for each of the functional robots in the system.”) and 
wherein the at least one of the second course or the second speed is selected based on the profile (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lessels (US 20200174494 A1) (“Lessels”) in view of Grenier (US 10249200 B1) (“Grenier”) in view of Wallach (US 20020095239 A1) (“Wallach”).

With respect to claim 22 Lessels teaches a method comprising: receiving an order for a delivery of an item (Receiving order for a deliver: See at least Lessels FIG. 1C and Paragraph 40) 
	transporting a ground vehicle and the item to a location associated with the destination (Transporting ground vehicle with delivery item: See at least Lessels Paragraph 6).
	Lessels, however, fails to explicitly disclose causing an aerial vehicle to travel in flight within a vicinity of at least one of the location or the destination, wherein the aerial vehicle comprises a first processor unit, a first transceiver, and a first imaging device having a field of view extending below the aerial vehicle; executing, by at least a second processor unit provided aboard the ground vehicle, a first set of instructions for causing the ground vehicle to travel on a first course and at a first speed; capturing, by the first imaging device, a first set of imaging data at approximately a first time, wherein at least a portion of the ground vehicle is present within the field of view of the first imaging device at the first time; generating, by at least the first processor unit, a detection of at least a portion of the ground vehicle within the first imaging data; determining, by the first processor unit, a position of the ground vehicle at approximately the first time and an orientation of the ground vehicle at approximately the first time based at least in part on the detection; generating, by at least the first processor unit, a second set of instructions for causing the ground vehicle to travel on a second course and at a second speed, wherein the second set of instructions is generated based at least in part on the destination, the position of the ground vehicle at approximately the first time and the orientation of the ground vehicle at approximately the first time; transmitting, by the first transceiver to a second transceiver provided aboard the ground vehicle, the second set of instructions; and executing, by at least the second processor unit, the second set of instructions, wherein the ground vehicle travels on the second course and at the second speed in response to executing the second set of instructions.
	Greiner, however, teaches causing an aerial vehicle to travel in flight within a vicinity of at least one of the location or the destination, wherein the aerial vehicle comprises a first processor unit, a first transceiver, and a first imaging device having a field of view extending below the aerial vehicle (Aerial vehicle contains processor transceiver and camera: See at least Greiner FIG. 3 and Col 9 lines 28-56).
	It would have been obvious to one ordinary skill in the art to have modified the method Lessels to include causing an aerial vehicle to travel in flight within a vicinity of at least one of the location or the destination, wherein the aerial vehicle comprises a first processor unit, a first transceiver, and a first imaging device having a field of view extending below the aerial vehicle, as taught by Greiner as disclosed above, in order to ensure accurate information presented to a ground vehicle (Grenier Col.2 lines 6-10 “This disclosure provides methods, apparatuses, and systems for providing delivery area guidance to an unmanned aerial vehicle (UAV) via one or more delivery area guidance vehicles”).
	Lessels in view of Greiner fail to explicitly disclose capturing, by the first imaging device, a first set of imaging data at approximately a first time, wherein at least a portion of the ground vehicle is present within the field of view of the first imaging device at the first time; generating, by at least the first processor unit, a detection of at least a portion of the ground vehicle within the first imaging data; determining, by the first processor unit, a position of the ground vehicle at approximately the first time and an orientation of the ground vehicle at approximately the first time based at least in part on the detection; generating, by at least the first processor unit, a second set of instructions for causing the ground vehicle to travel on a second course and at a second speed, wherein the second set of instructions is generated based at least in part on the destination, the position of the ground vehicle at approximately the first time and the orientation of the ground vehicle at approximately the first time; transmitting, by the first transceiver to a second transceiver provided aboard the ground vehicle, the second set of instructions; and executing, by at least the second processor unit, the second set of instructions, wherein the ground vehicle travels on the second course and at the second speed in response to executing the second set of instructions.
	Wallach, however, teaches capturing, by the first imaging device, a first set of imaging data at approximately a first time, wherein at least a portion of the ground vehicle is present within the field of view of the first imaging device at the first time (Images are taken of the area along: See at least Wallach Paragraph 37-38 and 50)
generating, by at least the first processor unit, a detection of at least a portion of the ground vehicle within the first imaging data determining, by the first processor unit, a position of the ground vehicle at approximately the first time and an orientation of the ground vehicle at approximately the first time based at least in part on the detection (detecting vehicle position and orientation: See at least Wallach Paragraph 54-55)
generating, by at least the first processor unit, a second set of instructions for causing the ground vehicle to travel on a second course and at a second speed, wherein the second set of instructions is generated based at least in part on the destination, the position of the ground vehicle at approximately the first time and the orientation of the ground vehicle at approximately the first time (Generate instructions based on vehicle location to update path taken: See at least Wallach Paragraph 71).; 
transmitting, the second set of instructions; and executing, by at least the second processor unit, the second set of instructions, wherein the ground vehicle travels on the second course and at the second speed in response to executing the second set of instructions (Transmit instructions to vehicle: See at least Wallach Paragraph 71).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lessels in view of Greiner so the aerial vehicle is capturing, by the first imaging device, a first set of imaging data at approximately a first time, wherein at least a portion of the ground vehicle is present within the field of view of the first imaging device at the first time; generating, by at least the first processor unit, a detection of at least a portion of the ground vehicle within the first imaging data; determining, by the first processor unit, a position of the ground vehicle at approximately the first time and an orientation of the ground vehicle at approximately the first time based at least in part on the detection; generating, by at least the first processor unit, a second set of instructions for causing the ground vehicle to travel on a second course and at a second speed, wherein the second set of instructions is generated based at least in part on the destination, the position of the ground vehicle at approximately the first time and the orientation of the ground vehicle at approximately the first time; and the aerial vehicle uses its transceivers for transmitting,; and executing, by at least the second processor unit, the second set of instructions, wherein the ground vehicle travels on the second course and at the second speed in response to executing the second set of instructions, as taught by Wallach as disclosed above, in order to ensure optimal movement of the ground vehicle (Wallach Paragraph 2 “The present invention relates generally to mobile robot systems and, more particularly, relates to a system and method for allocating mapping, localization, planning, control and task performance functions in an autonomous multi-platform robot environment”).

With respect to claim 23, Lessels in view of Greiner in view of Wallach teach the portion of the ground vehicle comprises a fiducial extending from a body of the ground vehicle (See at least Wallach FIG 4. | Paragraph 19 “FIG. 4 is a block diagram of a functional robot according to the present invention” | Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.” | Paragraph 86 “In a fourth embodiment of the invention, functional robots that are also capable of mapping, localization, planning and control are again used. In this embodiment, however, the functional robots carry one or more active or passive beacons along with themselves. The robots position the beacon(s) and then use their distances from the beacon(s) in order to triangulate their position.”) and wherein generating the detection of at least the portion of the ground vehicle within the first imaging data comprises: 
detecting at least one visual marking on the fiducial within the imaging data, wherein the at least one visual marking is provided on a surface of the fiducial and wherein an orientation of the fiducial is fixed with respect to an orientation of the second vehicle, wherein at least one of the position of the second vehicle or the orientation of the second vehicle is determined based at least in part on the at least one visual marking (Fiducials are placed on ground vehicles for assisting in detection: See at least Wallach Paragraph 33 | Wallach Paragraph 55 | Paragraph 56);

With respect to claim 24, Lessels in view of Greiner in view of Wallach teach detecting at least the portion of the fiducial within the first imaging data comprises: detecting an obstruction within the first imaging data; and determining a position of the obstruction at the first time based at least in part on the first imaging data, wherein the second set of instructions is generated based at least in part on the position of the obstruction at the first time (Wallach Paragraph 48 “The iterative mapping process essentially comprises the steps of moving to a new position, collecting sensor data of the objects and obstacles in the immediately surrounding area, performing localization, and updating the dynamic map to incorporate information derived from the new sensor data. This process is computationally intensive and time consuming. As will be explained, however, consolidation of these mapping functions in navigator 110 reduces the time required for mapping to a fraction of the time that conventional systems require for mapping.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process.”).blu

With respect to claim 25, Lessels in view of Greiner in view of Wallach teach the second set of instructions is transmitted from the first transceiver to the second transceiver according to at least one of: a Bluetooth protocol; a Wireless Fidelity protocol; a cellular network; a local area network; a wide area network; or a software-defined area network (Wallach Paragraph 40 “FIG. 1C is a schematic diagram illustrating a network in communication with a cloud-based scheduling server with a processor module that can communicate with embodiment systems for delivery scheduling”)

With respect to claim 26, Lessels in view of Greiner in view of Wallach teach that the ground vehicle does not include any of an imaging device or a position sensor (Wallach Paragraph 33 “In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667    

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667